                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LINDA F. MCNEILL                                 :                   CIVIL ACTION
                                                 :
                                                 :
       v.                                        :
                                                 :
                                                 :
UNITED STATES OF AMERICA,                        :
DEPARTMENT OF VETERANS AFFAIRS                   :                   NO. 20-105


                                       MEMORANDUM
Padova, J.                                                                          May 19, 2021

       Plaintiff Linda McNeill filed suit against the United States Department of Veterans Affairs

(“VA”) pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 1346(b). She alleges that

Defendant negligently maintained a sidewalk outside the Philadelphia VA Medical Center and that

a defect in that sidewalk caused her to trip and sustain injuries. We held a bench trial on April 5,

2021. Following the close of Plaintiff’s case, Defendant moved for Judgment on Partial Findings

pursuant to Federal Rule of Civil Procedure 52(c). For the reasons that follow, we grant the Motion

and enter Judgment in favor of Defendant. In accordance with Rule 52, we enter the following

findings of facts and conclusions of law.

                                         Findings of Fact

1. On December 10, 2018, at approximately 12 p.m., Plaintiff was walking on the grounds of the

   VA Medical Center in West Philadelphia to have lunch with a friend there when she tripped

   and fell. (N.T. 4/5/21 at 79-82.)

2. At trial, Plaintiff testified that she tripped on an indentation in the sidewalk and marked the

   specific location on a photograph of the sidewalk as shown below. (See id. at 82-83, 90, Ex.

   P-1-C.)
3. Plaintiff further testified that, when her left foot hit the indentation in the sidewalk, she took a

   few steps forward and fell forward, landing on her right hand, which was bent backwards and

   painful. (N.T. 4/5/21 at 82-83, 88-89, 93-94.) Plaintiff believed, after the fall, that she had

   broken her hand. (Id. at 94.)

4. Plaintiff then drove herself to the emergency room at Mercy Hospital where she sought

   treatment for her injuries. (Id. at 95-96.)

5. Plaintiff’s trial testimony regarding where she tripped was different from her deposition

   testimony, in which she stated under oath that she could not recall which rectangular object

   she tripped over. (Id. at 120-21.)

6. In addition to Plaintiff’s trial testimony, she also presented the following evidence at trial:

   photographs of the sidewalk where she fell, excerpts from the deposition of a corporate

   designee of Defendant, the Medical Record review of Dr. Meredith Osterman, and Dr.

   Osterman’s IME Report. (Stip. of Admitted Evid., Docket No. 53 at 1.)



                                                  2
                                       Conclusions of Law

1. Federal Rule of Civil Procedure 52(c) provides that “[i]f a party has been fully heard on an

   issue during a nonjury trial and the court finds against the party on that issue, the court may

   enter judgment against the party on a claim . . . that, under the controlling law, can be

   maintained or defeated only with a favorable finding on that issue.”

2. Thus, we “may grant a Rule 52(c) motion . . . at any time during a bench trial, so long as the

   party against whom judgment is to be rendered has been ‘fully heard’ with respect to an issue

   essential to that party’s case.” EBC, Inc. v. Clark Bldg. Sys., Inc., 618 F.3d 253, 272 (3d Cir.

   2010).

3. When deciding “whether to grant judgment under Rule 52(c), the district court applies the same

   standard of proof and weighs the evidence as it would at the conclusion of the trial.” Id. (citing

   Emerson Elec. Co. v. Farmer, 427 F.2d 1082, 1086 (5th Cir. 1970); Falter v. Veterans Admin.,

   632 F. Supp. 196, 200 (D.N.J. 1986)).

4. Therefore, we are not required to “view the evidence through a particular lens or draw

   inferences favorable to either party” and may “make determinations of witness credibility

   where appropriate.” Id. at 272-73 (citing Ritchie v. United States, 451 F.3d 1019, 1023 (9th

   Cir. 2006); Parker v. Long Beach Mortgage Co., 534 F. Supp. 2d 528, 535 (E.D. Pa. 2008);

   Giant Eagle, Inc. v. Fed. Ins. Co., 884 F. Supp. 979, 982 (W.D. Pa. 1995); Falter, 632 F. Supp.

   at 200).

5. Under the FTCA, a plaintiff may file a civil claim against the United States for

   personal injury . . . caused by the negligent or wrongful act or omission of any
   employee of the Government while acting within the scope of his office or
   employment, under circumstances where the United States, if a private person,
   would be liable to the claimant in accordance with the law of the place where
   the act or omission occurred.



                                                 3
   28 U.S.C. § 1346(b).

6. “Pennsylvania law applies when a plaintiff claims injury caused by the negligence of the

   United States and alleges that the negligent act occurred in Pennsylvania.” Burdo v. United

   States, Civ. A. No. 05-3791, 2006 WL 8459510, at *3 (E.D. Pa. May 19, 2006) (citing 29

   U.S.C. § 1346(b)).

7. In order to prevail on a negligence claim under Pennsylvania law, the plaintiff must prove “‘by

   a preponderance of the evidence, that the defendant engaged in conduct that deviated from the

   general standard of care expected under the circumstances, and that this deviation proximately

   caused actual harm.’” Walters v. UPMC Presbyterian Shadyside, 187 A.3d 214, 221 (Pa.

   2018) (quoting Martin v. Evans, 711 A.2d 458, 461 (Pa. 1998)).

8. A landowner owes a duty of care to “protect an invitee not only against known dangers, but

   also against those which might be discovered with reasonable care.” Chenot v. A.P. Green

   Servs., Inc., 895 A.2d 55, 64 (Pa. Super. Ct. 2006).

9. “[I]t has long been the law in Pennsylvania in ‘fall-down’ cases that the pedestrian has the

   burden of proving the existence of a defective condition and the knowledge, actual or

   constructive, of the real estate possessor of the condition prior to the accident.” Kardibin v.

   Associated Hardware, 426 A.2d 649, 652 (Pa. Super. Ct. 1981) (citations omitted);

   Waddington v. United States, Civ. A. No. 07-4903, 2008 WL 2522430, at *7 (E.D. Pa. June

   24, 2008) (same (citing Kardibin, 426 A.2d at 652)). Plaintiff, therefore, bears the burden of

   proving a defect existed and that Defendant had actual or constructive knowledge of the defect

   prior to her fall. See id.

10. We further note that “[w]hile landowners have a duty to maintain sidewalks in a reasonably

   safe condition, there is no duty to protect a pedestrian from any and all accidents.”



                                                4
   Waddington, 2008 WL 2522430, at *7 (citing Davis v. Potter, 17 A.2d 338, 339 (Pa. 1941)).

   Rather, “[p]roperty owners must maintain their sidewalks so that they do not present an

   unreasonable risk of harm to pedestrians.” Mull v. Ickes, 994 A.2d 1137, 1140 (Pa. Super. Ct.

   2010) (citing Bromberg v. Gekoski, 189 A.2d 176, 177 (Pa. 1963); German v. City of

   McKeesport, 8 A.2d 437, 440 (Pa. Super. Ct. 1939)).

11. “[A]n elevation, depression, or irregularity in a sidewalk or in a street or highway may be so

   trivial that, as a matter of law, courts are bound to hold that there was no negligence in

   permitting such depression or irregularity to exist.” Id. at 1140-41 (citing Davis, 17 A.2d at

   338) (additional citations omitted); see also Davis, 17 A.2d at 339 (holding that ¾ to 1 and 1/8

   inch elevation in pavement was “so trifling that it did not impose liability”).

12. “‘No definite or mathematical rule can be laid down as to the depth or size of a sidewalk

   depression’ to determine whether the defect is trivial as a matter of law.” Mull, 994 A.2d at

   1140 (quoting Breskin v. 535 Fifth Ave., 113 A.2d 316, 318 (Pa. 1955)). Whether a defect is

   trivial “‘is an issue of fact to be determined in light of the circumstances of the particular

   case.’” Scharf v. HJ & VJ, Inc., Civ. A. No. 13-4089, 2016 WL 4366992, at *3 (E.D. Pa. Aug.

   16, 2016) (quoting Waddington, 2008 WL 2522430, at *7).

13. Examples of circumstances a court may consider when determining whether a defect is trivial

   include the location of the defect and/or inclement weather conditions at the time of the

   plaintiff’s fall. See Yohey v. Crupi, 2013 WL 11257192, at *1, 5 (Pa. Super. Ct. July 12, 2013)

   (“emphasiz[ing] the peculiar location of the defect, the severe weather conditions, the crowd

   of people rushing toward the entrance of the restaurant, [the plaintiff’s] urgency to step aside,

   as well as the size and nature of the [1/2 inch] defect”); see also Ozer v. Metromedia Rest.

   Grp., Steak & Ale of Pennsylvania, Inc., Civ. A. No. 04-940, 2005 WL 525400, at *7 (E.D.



                                                 5
   Pa. Mar. 7, 2005) (considering “the proximity of the raised asphalt [the defect] to the curb . . .

   because a stumble over the raised asphalt . . . could be exacerbated by an individual’s inability

   to recover . . . before confronting the curb.”); Mull, 994 A.2d at 1139-40 (denying summary

   judgment where the record evidence showed that the plaintiff fell in a two inch gap in the

   sidewalk that included a 1 and ½ inch depression and which was in “the direct line of travel of

   one entering the building”). Expert testimony regarding a defect may also aid in our evaluation

   of whether a defect is trivial. See, e.g., Reinoso v. Heritage Warminster SPE LLC, 108 A.3d

   80, 90 (Pa. Super Ct. 2015) (considering the plaintiff’s “expert testimony indicating that the

   height differential [between sidewalk panels] exceed[ed] safety standards”).

14. In contrast, a court may find an alleged defect to be trivial as a matter of law where the plaintiff

   “provide[s] no evidence of the size, depth, or condition of the alleged defect [and provides] no

   expert witness or report,” relying only on her own testimony and photographs, where the

   defendant has submitted evidence that the alleged defect was “within nationally recognized

   sidewalk safety standards.” Monti v. Pet Supplies Plus, LLC, 2020 WL 4192449, at *3, 5, 8

   (Pa. Super. Ct. July 21, 2020), appeal denied 2021 WL 612292 (Pa. Feb. 17, 2021).

15. Plaintiff maintains, and Defendant does not contest, that she was an invitee on the VA’s

   grounds. (See N.T. 4/5/21 at 206.) Therefore, Defendant owed Plaintiff a duty to protect

   “against known dangers, [and] those which might be discovered with reasonable care.”

   Chenot, 895 A.2d at 64.

16. Defendant was not, however, required to protect Plaintiff “from any and all accidents” on its

   land. Waddington, 2008 WL 2522430, at *7 (citing Davis, 17 A.2d at 339). Rather, Plaintiff

   must prove that a defect existed, and that Defendant had actual or constructive knowledge of




                                                   6
   the defect prior to her fall. See id. (citing Kardibn, 426 A.2d at 652); see also Kardibin, 426

   A.2d at 652.

17. Plaintiff testified that an indentation in the sidewalk caused her to trip and marked the location

   of her fall on what appears to be a rectangular utility box. (N.T. 4/5/21 at 82-83, Ex. P-1-C.)

   However, the photograph of the sidewalk that she entered into evidence at trial does not clearly

   show that the area she has identified as the indentation is lower than the surrounding sidewalk.

   (See Ex. P-1-C.) Moreover, Plaintiff has introduced no measurements or other evidence

   showing the size, depth or condition of the alleged indentation. While there is “‘no definite or

   mathematical rule . . . as to the depth or size of a sidewalk depression’ . . . to determine whether

   the defect is trivial as a matter of law,” Mull, 994 A.2d at 1140 (quoting Breskin, 113 A.2d at

   318) (additional citation omitted), Plaintiff has failed to introduce any other evidence regarding

   the circumstances of her fall that would allow us to conclude that Plaintiff has carried her

   burden of proving that a non-trivial defect existed in the sidewalk on the VA’s property.

18. We conclude, accordingly, that Plaintiff has failed to satisfy her obligation of proving the

   existence of a defective condition on the sidewalk that caused her to fall. Kardibin, 426 A.2d

   at 652 (citations omitted).

19. For the foregoing reasons, we conclude that Plaintiff has failed to prove by a preponderance of

   the evidence that Defendant was negligent in connection with her fall on the sidewalk of the

   property possessed by Defendant.

Accordingly, we will grant Defendant’s Motion for Judgment on Partial Findings pursuant to Rule

52(c). An appropriate Order follows.




                                                  7
    BY THE COURT:



    /s/ John R. Padova
    John R. Padova, J.




8
